Citation Nr: 0109481	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an increased rating for a right elbow 
disability, currently evaluated as 50 percent disabling.

2. Entitlement to an increased rating for bilateral heel 
spurs and plantar fasciitis, currently evaluated as 20 
percent disabling.

3. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

4. Entitlement to restoration of a 20 percent evaluation for 
hypertension.

5. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6. Entitlement to a compensable rating for hearing loss in 
the left ear, prior to March 11, 1998.

7. Entitlement to an increased rating for hearing loss in the 
left ear, currently evaluated as 10 percent disabling.

8. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1995.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated June 1998, the RO denied the claim for an 
increased rating for a right elbow disability; hypertension 
(then evaluated as 20 percent disabling); and for bilateral 
heel spurs and plantar fasciitis (then evaluated as 
noncompensable).  In addition, the RO increased the rating 
assigned for lumbosacral strain from noncompensable to 10 
percent, effective June 24, 1997, and increased the 
evaluation assigned for hearing loss in the left ear to 10 
percent, effective March 11, 1998.  The veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability was also denied by the RO in the 
June 1998 rating action.

In a rating decision dated April 1999, the RO proposed that 
the evaluation for hypertension be reduced to 10 percent.  
The veteran was notified of the proposed action in a letter 
dated later that month.  The veteran was notified that the 
reduction had been accomplished in the July 1999 statement of 
the case.  The 10 percent rating was effective October 1, 
1999.  The Board point outs that the July 1999 statement of 
the case also increased the evaluation assigned for bilateral 
heel spurs and plantar fasciitis from noncompensable to 20 
percent, effective June 24, 1997.  Finally, the Board notes 
that in the supplemental statement of the case dated May 
2000, the RO increased the evaluation assigned for 
lumbosacral strain to 20 percent, effective June 24, 1997.

In an informal hearing presentation dated February 2001, the 
veteran's representative referred to a claim for generalized 
degenerative arthritis.  Since this matter has not been 
developed or certified for appeal, it is referred to the RO 
for appropriate action.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a sleep disorder was addressed in the 
statement of the case and the May 2000 supplemental statement 
of the case.  However, in a statement dated June 2000, the 
veteran withdrew this claim from appellate consideration.  
Accordingly, this decision will be limited to the issues set 
forth above.

REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected lumbosacral strain.  He argues that  his 
symptoms include pain that radiates to the lower extremities 
and that these should be considered in evaluating this 
disability.  In this regard, the Board points out that 
following the Department of Veterans Affairs (VA) examination 
in November 1999, the pertinent diagnosis was chronic lower 
back pain with bilateral radicular symptoms and probable 
underlying degenerative disc disease.  The veteran claims 
that the symptoms of degenerative disc disease cannot be 
disassociated from his service-connected lumbosacral strain.  
When he was seen by a private physician in March 2000 for 
complaints involving the low back, the veteran indicated that 
he had been previously followed by Dr. Dang in Mililani.  It 
is not clear why he was treated by this physician.  Moreover, 
there is no indication in the record that the RO sought to 
obtain these records.  

With respect to the claim for an increased rating for 
bilateral heel spurs and plantar fasciitis, the veteran's 
representative asserts that a separate evaluation should be 
assigned for each foot.  The RO has not addressed this 
matter.

The Board notes that the most recent VA examination for 
hypertension was conducted more than three years ago.  The 
United States Court of Appeals for Veterans Claims has also 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluated the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination for hypertension was conducted in 
November 1997 and veteran appears to have made evidentiary 
assertions that his condition has increased in severity since 
that time.  Under 38 C.F.R. § 3.326(a) (2000), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

In September 1999, a Decision Review Officer noted that the 
veteran reported treatment at Straub Hospital and "LBJ" 
Hospital for his back problems.  It was also stated that the 
veteran had been treated by Dr. Saleapana in Samoa.  The 
Board notes that an audiogram dated May 1997 from the L.B.J. 
Tropical Medical Center is of record.  It is not clear 
whether all records from these providers have been obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
elbow and low back disabilities, 
bilateral heel spurs and plantar 
fasciitis, hypertension and a hearing 
loss in the left ear since 1997.  The RO 
should specifically request that the 
veteran provide information concerning 
his treatment from Dr. Dang and Dr. 
Saleapana, as well as his treatment from 
the Straub Hospital and the L.B.J. 
Tropical Medical Center.  After securing 
the necessary release, the RO should 
obtain any of these records that have not 
already been associated with the claims 
folder.

2.  The veteran should be afforded VA 
orthopedic, neurological, audiometric and 
cardiovascular examinations to determine 
the nature and severity of his 
disabilities.  The claims folder should 
be made available to the examiners for 
review in conjunction with the 
examinations.  The orthopedist is 
requested to specify which symptoms of 
the veteran's low back disorder are 
related to the service-connected 
lumbosacral strain, and those that are 
not due to it.  The orthopedic examiner 
should comment on any functional 
impairment of the lumbosacral strain and 
the feet due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
neurologist should also comment on the 
functional impairment attributable to the 
right elbow disability.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for his service-
connected disabilities, as well as the 
claim for a total rating based on 
individual unemployability due to 
service-connected disability.

4.  The RO should consider whether a 
separate evaluation should be assigned for 
heel spurs of each foot with plantar 
fasciitis.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


